DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/2020, 2/23/2021, 4/15/2021 and 9/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it includes a repeat of the title and legal phraseology of the claim.  Correction is required.  See MPEP § 608.01(b).  


The disclosure is objected to because of the following informalities: in paragraph [0064], “CORESTE(s)” should be changed to CORESET(s).  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Regarding claim 1, “a frequency-domain location” is recited twice in line 5 and in line 9, which may be confusing because it is unclear if they are the same or different locations.  Claims 5, 9 and 15 also have this issue. Examiner suggests amending the limitations to “a first frequency-domain location” and “a second frequency-domain location” for clarity.  
Also, claims 1, 5, 9 and 15 recites the terms "first-type node” and/or “second-type node" numerous times.  They may be confusing because the scope of the word “type” may be unclear.  Examiner suggests amending these limitations to be either “base station” and/or “terminal” as described in paragraph [0063] of the specification as filed for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 9-10, 13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “NR-PBCH contents and payload size”; Huawei, HiSilicon; R1-1709914 (hereinafter Huawei1) in view of US 2018/0063841 (hereinafter Song) and “On initial access for wideband carrier”; Huawei, HiSilicon; R1-1709973 (hereinafter Huawei2).
Regarding claims 1 and 9, Huawei1 teaches a device / method for indicating a resource location, comprising: sending resource location information on a physical broadcast channel (PBCH) (p. 4, ll. 12-18: details multiple starting (or central) positions are (pre)configured NR-PBCH can be used to carry the information of the chosen one), wherein the resource location information at least indicates a frequency-domain location of a second resource (p. 4, ll. 12-18: details for frequency-domain resources, it is possible to configure at least a starting position and a bandwidth), and a bandwidth of the second resource (p. 4, ll. 12-18: details for frequency-domain resources, it is possible to configure at least a starting position and a bandwidth); wherein the second resource comprises a common control resource set (p. 4, ll. 12-18: details CORESET), the first resource comprises a synchronization signal (SS) block (p. 4, ll. 12-18: details SS block). 

However, Song teaches sending by a first-type node to a second-type node (FIG. 10, 130, 110-A, 1010; [0067] details MIB may be broadcast by base station and may be broadcast on a PBCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Song and include sending by a first-type node to a second-type node of Song with Huawei1.  Doing so would allow for the desirability of obtaining and using NB-IoT channel information (Song, at paragraph [0066]).
Moreover, Huawei2 teaches according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain (Figure 4: details frequency locations of SS block and CORESET; offset-1 has dashed lines from boundary location of resources), and a frequency-domain location of the first resource is indicated by the boundary location of the first resource in a frequency domain and a bandwidth of the first resource (Figure 4; p. 4, ll. 1-8: details frequency-domain resources, it is possible to configure at least a starting position and a bandwidth for the CORESET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the 

Regarding claims 5 and 15, Huawei1 teaches a device / method for receiving a resource location, comprising: receiving, on a physical broadcast channel (PBCH) (p. 4, ll. 12-18: details multiple starting (or central) positions are (pre)configured NR-PBCH can be used to carry the information of the chosen one), resource location information for indicating a frequency-domain location of a second resource (p. 4, ll. 12-18: details for frequency-domain resources, it is possible to configure at least a starting position and a bandwidth), and a bandwidth of the second resource (p. 4, ll. 12-18: details for frequency-domain resources, it is possible to configure at least a starting position and a bandwidth); wherein the second resource comprises a common control resource set (p. 4, ll. 12-18: details CORESET), the first resource comprises a synchronization signal (SS) block (p. 4, ll. 12-18: details SS block). 
Huawei1 does not explicitly teach receiving, by a second-type node, sent by a first-type node; according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain, and a frequency-domain location of the first resource is indicated by the boundary location of the first resource in a frequency domain and a bandwidth of the first resource.
 (FIG. 10, 130, 110-A, 1010; [0067] details MIB may be broadcast by base station and may be broadcast on a PBCH). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Song and include receiving, by a second-type node, sent by a first-type node of Song with Huawei1.  Doing so would allow for the desirability of obtaining and using NB-IoT channel information (Song, at paragraph [0066]).
Moreover, Huawei2 teaches according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain (Figure 4: details frequency locations of SS block and CORESET; offset-1 has dashed lines from boundary location of resources), and a frequency-domain location of the first resource is indicated by the boundary location of the first resource in a frequency domain and a bandwidth of the first resource (Figure 4; p. 4, ll. 1-8: details frequency-domain resources, it is possible to configure at least a starting position and a bandwidth for the CORESET).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Huawei2 and include according to a frequency domain offset from the second resource to a boundary location of a first resource in a frequency domain, and a frequency-domain location of the first resource is indicated by the boundary location of the first resource in a frequency domain and a bandwidth of the first resource of Huawei2 with Huawei1.  Doing so would allow for the desirability of providing exact location (Huawei2, at p. 3, l. 23).

Regarding claims 2, 6, 10 and 16, Huawei1 does not explicitly teach wherein the frequency domain offset is from a boundary location of the second resource to the boundary location of the first resource in the frequency domain.  
However, Huawei2 teaches the frequency domain offset is from a boundary location of the second resource to the boundary location of the first resource in the frequency domain (Figure 4: details frequency locations of SS block and CORESET; offset-1 has dashed lines from boundary location of resources).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Huawei2 and include the frequency domain offset is from a boundary location of the second resource to the boundary location of the first resource in the frequency domain of Huawei2 with Huawei1.  Doing so would allow for the desirability of providing exact location (Huawei2, at p. 3, l. 23).

Regarding claims 3, 7, 13 and 19, Huawei1 does not explicitly teach wherein the offset in the frequency domain comprises an offset, or an offset direction indication. 
However, Huawei2 teaches the offset in the frequency domain comprises an offset, or an offset direction indication (Figure 4: details frequency location of SS block and CORESET; offset-1 has dashed lines from boundary location of resources). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the .

Claims 4, 8, 11, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei1 in view of Song and Huawei2 as applied to claims 1, 5, 10 or 15 above, and further in view of US 2019/0229867 (hereinafter Yi).
Regarding claims 4, 8, 14 and 20, Huawei1 does not explicitly teach wherein the offset in the frequency domain is represented by a number of physical resource blocks (PRBs) or a number of sub-carriers.
However, Yi teaches the offset in the frequency domain is represented by a number of physical resource blocks (PRBs) or a number of sub-carriers ([0160][0161]: details PRB grid may have offset of 0 or 1, as a number of PRBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Yi and include the offset in the frequency domain is represented by a number of physical resource blocks (PRBs) or a number of sub-carriers of Yi with Huawei1.  Doing so would improve mobile broadband communication over existing radio access technology (Yi, at paragraph [0003]).

Regarding claims 11 and 17, Huawei1 does not explicitly teach wherein the frequency domain offset is from a center frequency of the second resource to the boundary point of the first resource. 
(FIG. 12(b): details offset 2 from center of SS block to boundary PRB). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Yi and include the frequency domain offset is from a center frequency of the second resource to the boundary point of the first resource of Yi with Huawei1.  Doing so would improve mobile broadband communication over existing radio access technology (Yi, at paragraph [0003]).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei1 in view of Song, Huawei2 and Yi as applied to claims 11 or 17 above, and further in view of US 2019/0373667 (hereinafter Jeon).
Regarding claim 12 and 18, Huawei1 does not explicitly teach wherein the frequency domain offset from the center frequency of the second resource to the boundary location of the first resource is represented by a relative physical resource block (PRB) number of the center frequency of the second resource with respect to the boundary location of the first resource, and a relative sub-carrier number of the center frequency of the second resource with respect to a frequency-domain location corresponding to the relative PRB number.  
However, Jeon teaches the frequency domain offset from the center frequency of the second resource to the boundary location of the first resource is represented by a relative physical resource block (PRB) number of the center frequency of the second ([0038]: details the center frequency of the BWP can be indicated as a relative offset from the reference frequency. The reference frequency can be the center of the component carrier, a DC subcarrier location either of the edges of the component carrier or any other predetermined location.  The subcarrier location can be located somewhere other than the center of the component carrier. The offset can be indicated in units of PRBs).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Huawei1 to incorporate the teachings of Jeon and include the frequency domain offset from the center frequency of the second resource to the boundary location of the first resource is represented by a relative physical resource block (PRB) number of the center frequency of the second resource with respect to the boundary location of the first resource, and a relative sub-carrier number of the center frequency of the second resource with respect to a frequency-domain location corresponding to the relative PRB number of Jeon with Huawei1.  Doing so would reduce the UE power consumption (Jeon, at paragraph [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASPER KWOH/           Patent Examiner, Art Unit 2415